DETAILED ACTION
This action is in response to the response after Ex Parte Quayle filed 11/02/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James Kiryakoza (57,049) on 2/4/2022.

Please amend claims 15, 16 and 19 as follows: 
Claim 15. (Currently Amended) A non-transitory computer readable storage medium having stored thereon program code executable by a first computer system at a first site, the program code embodying a method comprising: 
receiving a request to mount a shared data store of a server cluster as a remote data store of a client cluster, wherein the server cluster is remotely located across a network from the client cluster; 
configuring an abstraction interface of the remote data store to be exposed to entities of the client cluster, wherein the abstraction interface is configured to receive data operations that are in a local data store-based format; 
establishing a control path interface between the server cluster and the client cluster; 
receiving network location data associated with the shared data store of the server cluster via the established control path interface; and 
based on the network location data, establishing, by the processor, a data path interface between the shared data store of the server cluster and the remote data store o[n]f the client cluster, wherein the shared data store of the server cluster is mounted as the remote data store of the client cluster and wherein data operations directed to the abstraction interface of the remote data store of the client cluster are routed to the shared data store of the server cluster via the established data path interface.  

Claim 16. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the program code further comprises: 
receiving instructions to perform a data operation on the remote data store of the client cluster from an entity in the client cluster via the abstraction interface; 
routing the instructions to the shared data store of the server cluster based on the established data path interface; and 


Claim 19. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the program code further comprises: 
identifying the server cluster with which to establish the control path interface from a plurality of available server clusters with shared data stores; and 
wherein establishing the control path interface between the identified server cluster and the client cluster is based on determining that the identified server cluster includes a shared data store that satisfies a data capacity requirement of the client cluster.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, “… receiving, by a processor of the client cluster, a request to mount the shared data store of a server cluster as a remote data store of the client cluster, wherein the server cluster is remotely located across a network from the client cluster; configuring, by the processor, an abstraction interface of the remote data store to be exposed to entities of the client cluster, wherein the abstraction interface is configured to receive data operations that are in a local data store-based format; establishing, by the processor, a control path interface between the server cluster and the client cluster; receiving, by the processor, network location data associated with the shared data store of the server cluster via the established control path interface; and based on the network location data, establishing, by the processor, a data path interface between the shared data store of the server cluster and the remote data store on the client cluster, wherein the shared data store of the server cluster is mounted as the remote data store of the client cluster and wherein data operations directed to the abstraction interface of the remote data store of the client cluster are routed to the shared data store of the server cluster via the established data path interface”, in combination with the other limitations of the claim, is not taught by the prior art of record.
The closest prior art of record is Moore. Moore discloses a client node that can establish a communication link with a server. [Col 18 Lines 60-65]. The server can share information with the client node to enable the client node to join a cluster. [Col 18 Lines 60-65]. Moore additionally generally discloses that a client node can access a shared storage device [Col 19 Lines 28-30]. However, Moore does not disclose mounting the shared storage device as a remote data store of the client cluster in response to the client receiving a mount request; configuring an abstraction interface of the remote data store that receives data in a local data-store based format; and the temporal relationship of receiving network location data associated with the shared data store of the server cluster and based on the network location data, establishing, by the processor, a data path interface between the shared data store of the server cluster and the remote data store on the client cluster, wherein the shared data store of the server cluster is mounted as the remote data store of the client cluster and wherein data operations directed to the abstraction interface of the remote data store of the client cluster are routed to the shared data store of the server cluster via the established data path interface. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 2-7 are allowable at least due to their dependency on claim 1. 
Claim 8 recites substantially similar limitations as claim 1 and is allowable under the same rationale. Claims 9-14 are allowable at least due to their dependency on claim 8. 
Claim 15 recites substantially similar limitations as claim 1 and is allowable under the same rationale. Claims 16-20 are allowable at least due to their dependency on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183